Citation Nr: 1429553	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-01 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of shin splints with chondromalacia of the left knee.  

2.  Entitlement to an initial rating in excess of 20 percent for residuals of shin splints with chondromalacia of the right knee.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for residuals of shin splints with chondromalacia of the left and right knees and assigned initial 10 percent ratings, effective February 10, 2009.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in New York, New York.  This case was previously remanded by the Board in November 2013.

During the course of the appeal, a November 2011 rating decision determined that there was clear and unmistakable error in the assignment of the original effective date with respect only to the Veteran's left knee disability, and, therefore, the effective date for service connection for residuals of shin splints with chondromalacia of the left knee (and thus, the initial 10 percent rating) was corrected to March 8, 2002.  Subsequently, following development conducted as a result of the Board's November 2013 Remand, an April 2014 rating decision increased the Veteran's ratings for service-connected residuals of shin splints with chondromalacia of both knees to 20 percent, effective March 16, 2009, for the right knee and March 8, 2002, for the left knee.  

In his January 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in an April 2012 document, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2013).  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the Board notes that the November 2013 Remand observed that VA regulations provide that an appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2013).  Furthermore, VA's Adjudication Procedures Manual (M21-1MR) provides that that a VA Form 646 (Statement of Accredited Representative in Appealed Case) gives an appellant's representative an opportunity to review the appeal and submit a statement regarding the appeal prior to certification to the Board.  M21-1MR I.5.F.27.b.  As the Veteran's appointed representative, the Florida Department of Veterans Affairs, had not been provided an opportunity to submit a VA Form 646, the Board directed that such be accomplished on remand.

However, to date, the Veteran's representative has not yet been afforded such an opportunity.  Therefore, the case is again remanded so as to allow the Florida Department of Veterans Affairs to complete a VA Form 646, or statement in lieu thereof, in order to fulfill the Veteran's right to representation in all stages of an appeal.  

Accordingly, the case is REMANDED for the following action:

The Veteran's representative, the Florida Department of Veterans Affairs, should be given an opportunity to complete a VA Form 646, or a statement in lieu thereof, in accordance with M21-1MR I.5.F.27.d.      

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



